 
 
I 
111th CONGRESS
2d Session
H. R. 4640 
IN THE HOUSE OF REPRESENTATIVES 
 
February 22, 2010 
Mr. Lee of New York (for himself, Mr. Schock, Mr. Lance, Mr. Burton of Indiana, Mr. Burgess, Mr. Bartlett, Mr. Fleming, Mrs. Schmidt, Ms. Granger, Mr. Ryan of Wisconsin, Mr. Akin, Mr. Brady of Texas, Mr. Marchant, Mr. McHenry, Mr. Lamborn, Mrs. Lummis, Mr. Posey, Mr. Hensarling, Mr. King of Iowa, Mr. Rooney, Mr. Jordan of Ohio, Mr. Bilbray, Mr. Paulsen, Mr. Chaffetz, Mr. Souder, Mr. Hoekstra, Mr. Garrett of New Jersey, Ms. Jenkins, Mr. Cao, Ms. Watson, Mr. Ehlers, Mr. Hinchey, Mr. Polis of Colorado, Mr. Minnick, Mr. Carnahan, Mr. Smith of Washington, and Mr. Pomeroy) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title 44, United States Code, to eliminate the mandatory printing of bills and resolutions by the Government Printing Office for the use of the House of Representatives and Senate. 
 
 
1.Elimination of Mandatory Printing of Bills and Resolutions by Public Printer for House of Representatives and Senate 
(a)Elimination of Mandatory PrintingSection 706 of title 44, United States Code, is amended to read as follows: 
 
706.Bills and resolutions 
(a)No Printing of Bills and ResolutionsExcept as provided in subsection (b), the Public Printer shall make bills and resolutions available for the use of the House of Representatives and Senate only in an electronic format which is accessible through the Internet. 
(b)Exception for Request of Members or CommitteesAt the request of a Member (including a Delegate or Resident Commissioner to the Congress) or committee (including a joint committee) of the House of Representatives or Senate, the Public Printer shall provide the Member or committee with a printed copy of a bill or resolution.. 
(b)Effective DateThe amendment made by subsection (a) shall take effect upon the expiration of the 6-month period which begins on the date of the enactment of this Act.  
2.Study and Report by Joint Committee on Printing on Implementation 
(a)StudyThe Joint Committee on Printing shall conduct a study of the effect of this Act on the rules and regulations of the House of Representatives and Senate governing the availability and distribution of bills and resolutions for the use of the House of Representatives and Senate. 
(b)ReportNot later than 90 days after the date of the enactment of this Act, the Joint Committee on Printing shall submit a report to the Speaker of the House of Representatives and the President pro Tempore of the Senate on the study conducted under subsection (a), and shall include in the study such recommendations as the Joint Committee considers appropriate to promote the successful implementation of this Act, including recommendations for changes in any of the rules and regulations which are the subject of the study.   
 
